Citation Nr: 1634717	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable evaluation for right hand degenerative joint disease, to include: the distal interphalangeal (DIP) joints of the index and little fingers and the metacarpophalangeal (MCP) joint of the right thumb.

2. Entitlement to service connection for a back disability

3. Entitlement to service connection for a right leg disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 until November 1969.  He also served in the Army National Guard from August 1977 through April 1992.  During this time, he had a period of active service from November 1990 to April 1991 and periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).   

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in January 2009 and September 2011. 

In February 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2015, the Board remanded the Veteran's claims for service connection for a back and right leg disability for additional development.  Those claims have since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its April 2015 decision the Board also denied the Veteran's claim for an initial compensable evaluation for right hand degenerative joint disease, to include: the DIP joints of the index and little fingers and the MCP joint of the right thumb.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated the Board decision on that issue and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in the Veteran's April 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial compensable evaluation for right hand degenerative joint disease, to include: the DIP joints of the index and little fingers and the MCP joint of the right thumb being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's back disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.

2. The Veteran's right leg/hip disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the Veteran with VCAA notice in a May 2008 letter.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issues being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, statements from the Veteran, and a VA examination report.  The examiner who provided the 2015 VA examination, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the VA examination was thorough and adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in February 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he injured his back and right hip and leg in a fall in service.

At his February 2015 Board hearing the Veteran testified that during a class he was leading he missed a step on a ladder and fell about 10 feet.  He broke his fall with his rifle.  He reported that he went to sick call and he was given something to rub on his injury at that time.  He was not given medication or follow up care.  He reported that he has had pain in his low back and periodic numbness in his right side that goes into his right leg since that time.  He indicated that he does not seek routine treatment for the condition but treats it with over-the-counter medications.  

In a statement in March 2009, the Veteran reported that his in-service fall occurred between 1990 and 1991 and that he was told in 1995 that he needed a back operation.  

At his August 2015 VA examination he reported that he injured his right leg and back in 1992 when he fell off of a trailer onto his right hip and hit his low back on with the rifle he was wearing.  He denied any other injury to his right leg or back since that time.

Spine x-rays taken as part of his 2015 VA examination showed degenerative changes of the thoracolumbar spine without evidence of compression fracture.  The VA examiner noted that the Veteran was treated for a chronic low back condition intermittently with Tylenol in 2001 with no complaints of back pain from 2001 to 2006 and then no treatment records in evidence until 2015.  The examiner opined that the evidence does not support that the Veteran experienced a low back injury as he described in service.  The examiner concluded that it is less likely than not that the Veteran's current back disability is related to his service.

An x-ray of his right hip taken as part of his 2015 VA examination should mild degenerative changes involving the right hip joint.  The examiner noted the Veteran has complained of pain in his right upper thigh/hip/leg area, but most of his complaints began after his post-service 1995 stroke.  The examiner opined that the condition was less likely than not related to his service.

A review of the Veteran's service medical records does not show any report of a fall or complaints related to or treatment for his back or right leg.  On his 1991 separation report of medical history the Veteran denied recurrent back pain and lameness.  His spine and lower extremities were noted to be normal on examination.

Post-service medical records reflect the Veteran had a stroke in 1995 and subsequently reported right side weakness.  A 1997 lumbar spine MRI showed a disc bulge at L3-4 and L4-5 with bilateral neural foraminal narrowing.  The Veteran underwent a VA examination in 1998 when he applied for a nonservice connected pension.  The exam notes that since his 1995 stroke the Veteran has right leg, arm, and facial weakness.  The exam also states that the Veteran reported low back pain with pain radiating into his left leg for the past two to three years.

Based on a review of all the evidence in the Veteran's claims file, the Board finds that a preponderance of the evidence is against finding that the Veteran's back or right hip degenerative joint disease began in service, within one year of his separation from service, or was caused by service.

Degenerative changes of the Veteran's back and right hip are first shown on x-ray years after his separation from service.  Although the Veteran now contends he has had back and right leg pain since falling in service, the Board finds that the evidence more contemporaneous with his claimed injury does not support his current contention.  Specifically, the Veteran himself denied recurrent back pain or lameness in April 1991 and on VA examination in 1998 he reported his back pain began only two to three years prior.  Further, numerous medical records from the Veteran's treatment after his 1995 stroke, which appear complete in relevant part, contain no mention of any preexisting back or right leg pain, which it seems would have been ordinarily noted.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In this case, there is both an absence of records suggesting an in-service back and right leg injury with continuing symptomatology since service and affirmative statements by the Veteran that support an onset of back and right leg problems after service.  Based on the forgoing, the Board finds a preponderance of the evidence is against finding that the Veteran's back and right leg conditions began in service or within one year of his discharge.

A preponderance of the evidence is further against finding that the Veteran's current back and right leg conditions are related to his service.  The most competent and probative medical opinion evidence, that of the VA examiner, is that the disabilities were not caused by the Veteran's service.  In rendering his opinion, the examiner both listened to the Veteran's assertions, examined him, and reviewed the claims file, including the Veteran's service and post-service medical records.  The Board finds the VA examiner's opinion that it is less likely than not that the conditions were caused by service to be highly probative.

The acknowledges the opinion of the Veteran himself that his current back and right leg problems are due to a fall in service, but finds it has little probative value.  While the Veteran is competent to state what symptoms he feels, such as pain, the etiology of degenerative joint disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition, which is diagnosed using medical imaging.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for a right leg disability is denied.


REMAND

As the record raises the possibility that the Veteran's right thumb, index, and little finger degenerative joint disease has increased in severity since his most recent August 2011 VA examination, a remand is warranted so that a more contemporaneous medical examination may be provided.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an examination of his right thumb, index, and little finger degenerative joint disease to assess the current nature and severity of the condition.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


